Name: Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers
 Type: Directive
 Subject Matter: land transport;  organisation of transport;  transport policy;  European Union law
 Date Published: 1997-02-17

 Avis juridique important|31996L0096Council Directive 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers Official Journal L 046 , 17/02/1997 P. 0001 - 0019COUNCIL DIRECTIVE 96/96/EC of 20 December 1996 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 75 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the Economic and Social Committee (2),Acting in accordance with the procedure laid down in Article 189c of the Treaty (3),(1) Whereas Council Directive 77/143/EEC of 29 December 1976 on the approximation of the laws of the Member States relating to roadworthiness tests for motor vehicles and their trailers (4) has been substantially amended on a number of occasions; whereas, now that it is to be further amended, the Directive should, for reasons of clarity, be consolidated into a single text;(2) Whereas, within the framework of the common transport policy, certain road traffic within the Community should operate under the most favourable circumstances as regards both safety and competitive conditions applying to carriers in the Member States;(3) Whereas the growth of road traffic and the resultant increase in danger and nuisances present all Member States with safety problems of a similar nature and seriousness;(4) Whereas the present standards and methods of testing vary from one Member State to another and this situation affects the equivalence of safety and environmental performance levels of tested vehicles operating in the Member States; whereas, moreover, this state of affairs is likely to disturb the conditions governing competition between transport undertakings of the various Member States;(5) Whereas it is therefore necessary to harmonize as far as is practicable the frequency of tests and the compulsory items to be tested;(6) Whereas testing during the life cycle of a vehicle should be relatively simple, quick and inexpensive;(7) Whereas the minimum Community standards and methods to be used for testing the items listed in Annex II should therefore be defined in separate Directives;(8) Whereas, as a transitional measure, national standards remain applicable in respect of items not covered by separate Directives;(9) Whereas it is necessary to adapt rapidly to technical progress the standards and methods laid down in the separate Directives and, in order to facilitate implementation of the measures required for this purpose, to establish a procedure for close cooperation between the Member States and the Commission within a committee on the adaptation to technical progress of roadworthiness tests;(10) Whereas with regard to braking systems it would be premature to set values for air pressure settings and build-up times, etc., given the variance in the equipment and methods within the Community;(11) Whereas it is the intention to amend this Directive further so as to include a harmonious and improved test methodology;(12) Whereas, until such time as there are harmonized test procedures and practices, Member States may use their judgment as to the test procedure they use to establish whether the vehicles in question meet the braking requirements;(13) Whereas each Member State must ensure, within its own area of jurisdiction, that roadworthiness tests are conducted methodically and to a high standard;(14) Whereas the Commission should verify the practical application of this Directive and report to the European Parliament and the Council at regular intervals on its findings;(15) Whereas it is recognized by all concerned with vehicle testing that the method of testing and, in particular, whether the vehicle is tested in a laden, part-laden or unladen condition, can influence the degree of confidence testers have as to the roadworthiness of the braking system;(16) Whereas the prescription of brake force reference values for various laden conditions for each vehicle model would help restore that confidence; whereas this Directive enables testing under this regime as an alternative to testing against minimum performance values for each vehicle category;(17) Whereas with regard to braking systems the scope of this Directive relates in the main to vehicles which have been granted component type-approval in accordance with Directive 71/320/EEC (5) although it is recognized that certain types of vehicle have been granted such approval in accordance with national standards which may differ from the requirements of this Directive;(18) Whereas Member States may extend the scope of the braking test to include vehicles or test items outside the scope of this Directive;(19) Whereas Member States may make the braking test more stringent or increase the frequency of testing;(20) Whereas this Directive is intended to maintain emissions at a low level throughout the useful life of a vehicle by means of regular exhaust emission tests and to ensure that vehicles which are major polluters are withdrawn from service until they are brought to a proper state of maintenance;(21) Whereas bad tuning and inadequate maintenance are detrimental not only to the engine but also to the environment since they cause increased pollution and fuel consumption; whereas it is important that environment-friendly transport be developed;(22) Whereas in the case of compression-ignition (diesel) engines measurement of the opacity of the exhaust fumes is deemed to be an adequate indicator of the condition of the vehicle's state of maintenance, with regard to emissions;(23) Whereas for positive-ignition (petrol) engines measurement of carbon monoxide emissions from the exhaust pipe when the engine is idling is deemed to be an adequate indicator of the vehicle's state of maintenance, with regard to emissions;(24) Whereas the failure rate in exhaust-emission tests for vehicles which have not been regularly maintained may well be high;(25) Whereas in the case of petrol-engined vehicles for which the type-approval standards specify that they must be equipped with advanced emission control systems such as three-way catalytic converters which are lambda-probe controlled, the regular emission test standards must be more stringent than for conventional vehicles;(26) Whereas Member States may, if appropriate, exclude from the scope of this Directive certain vehicles that are considered to be of historic interest; whereas they may also establish their own testing standards for such vehicles; whereas, however, such a right must not lead to the application of stricter standards than those which the vehicles concerned were originally designed to meet;(27) Whereas it must be possible to adapt this Directive from time to time to take account of developments in vehicle construction which facilitate in-service testing and in test methods which reflect more closely the actual conditions in which a vehicle is used;(28) Whereas Council Directive 92/6/EEC (6) requires the installation and use of speed limitation devices in certain categories of road vehicles;(29) Whereas pending developments in the technology of speed-limitation devices which would make it easier to monitor them, certain parts of such devices may nevertheless already undergo a series of checks at the roadworthiness test where this is possible;(30) Whereas the correct functioning of speed limitation devices is currently left to Member States to determine using whatever means they consider to be appropriate; whereas it is the intention to harmonize the test methods and standards in due course;(31) Whereas the Commission should assess in-service checks on the correct functioning of speed-limitation devices and submit a report to the Council; whereas the conclusions of that report will form the basis of any further proposals for changes in the rules applicable to speed-limitation devices;(32) Whereas technical requirements relating to taxis and ambulances are similar to those for private cars; whereas the items to be checked may therefore be similar, although the frequency of tests is different;(33) Whereas in view of the expected impact of this Directive on the sector in question and in the light of the principle of subsidiarity, the Community measures provided for in this Directive are necessary to achieve harmonization of the rules on roadworthiness tests, to prevent distortion of competition between road hauliers and to guarantee that vehicles are properly checked and maintained; whereas these aims could not be achieved in full by the Member States acting individually;(34) Whereas this Directive makes no difference to the obligations of the Member States concerning the deadlines for transposition into national law and for implementation of the Directives which have been repealed,HAS ADOPTED THIS DIRECTIVE:CHAPTER I General provisions Article 1 1. In each Member State, motor vehicles registered in that State and their trailers and semi-trailers shall undergo periodic roadworthiness tests in accordance with this Directive and in particular its Annexes I and II.2. The categories of vehicles to be tested, the frequency of the roadworthiness tests and the items which must be tested are listed in Annexes I and II.Article 2 The roadworthiness tests provided for in this Directive shall be carried out by the State, or by a public body entrusted with the task by the State or by bodies or establishments designated and directly supervised by the State, including duly authorized private bodies. In particular, when establishments designated as vehicle testing centres also perform motor vehicle repairs, Member States shall make every effort to ensure the objectivity and high quality of the vehicle testing.Article 3 1. Member States shall take such measures as they deem necessary to make it possible to prove that a vehicle has passed a roadworthiness test complying with at least the provisions of this Directive.These measures shall be notified to the other Member States and to the Commission.2. Each Member State shall, on the same basis as if it had itself issued the proof, recognize the proof issued in another Member State showing that a motor vehicle registered on the territory of that other State, together with its trailer or semi-trailer, have passed a roadworthiness test complying with at least the provisions of this Directive.3. Member States shall apply suitable procedures to establish, as far as practicable, that the brake performance of the vehicles registered in their territory meets the requirements specified in this Directive.CHAPTER II Exceptions and derogations Article 4 1. Member States shall have the right to exclude from the scope of this Directive vehicles belonging to the armed forces, the forces of law and order and the fire service.2. Member States may, after consulting the Commission, exclude from the scope of this Directive or subject to special provisions, certain vehicles operated or used in exceptional conditions and vehicles which are never, or hardly ever, used on public highways, including vehicles of historic interest manufactured before 1 January 1960 or which are temporarily withdrawn from circulation.3. Member States may, after consulting the Commission, set their own testing standards for vehicles considered to be of historic interest.Article 5 Notwithstanding the provisions of Annexes I and II, Member States may:- bring forward the date for the first compulsory roadworthiness test and, where appropriate, submit the vehicle for testing prior to registration,- shorten the interval between two successive compulsory tests,- make the testing of optional equipment compulsory,- increase the number of items to be tested,- extend the periodic test requirement to other categories of vehicles,- prescribe special additional tests,- require for vehicles registered on their territory higher minimum standards for braking efficiency than those specified in Annex II and may include a test on vehicles with heavier loads provided such requirements do not exceed those of the vehicle's original type-approval.Article 6 1. By way of derogation from the provisions of Annexes I and II, and until 1 January 1993, Member States may:- postpone the date of the first compulsory roadworthiness test,- extend the interval between two successive compulsory roadworthiness tests,- reduce the number of items to be tested,- amend the categories of vehicles subject to compulsory roadworthiness tests,provided that all the light commercial vehicles referred to in section 5 of Annex I are required to undergo roadworthiness tests in accordance with this Directive before that date.However, in Member States where there was no system of regular roadworthiness testing comparable to that intended by this Directive for this category of vehicles as at 28 July 1988, paragraph 1 shall apply until 1 January 1995.2. With regard to the private cars referred to in section 6 of Annex I, paragraph 1 shall apply until 1 January 1994.However, in Member States where there was no system of regular roadworthiness testing comparable to that intended by this Directive for this category of vehicles as at 31 December 1991, paragraph 1 shall apply until 1 January 1998.CHAPTER III Final provisions Article 7 1. The Council, acting by a qualified majority on a proposal from the Commission, shall adopt the separate Directives necessary to define the minimum standards and methods for testing the items listed in Annex II.2. Any amendments which are necessary to adapt the standards and methods defined in the separate Directives to technical progress shall be adopted in accordance with the procedure laid down in Article 8.Article 8 1. The Commission shall be assisted by a committee on the adaptation to technical progress of the Directive on roadworthiness tests for motor vehicles and their trailers, hereinafter referred to as the 'Committee`, which shall consist of representatives of the Member States with a representative of the Commission in the chair.2. The Committee shall adopt its own rules of procedure.3. The representative of the Commission shall submit to the Committee a draft of the measures to be taken. The Committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be delivered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission. The votes of the representatives of the Member States within the Committee shall be weighted in the manner set out in the abovementioned Article. The chairman shall not vote.4. (a) The Commission shall adopt the measures envisaged if they are in accordance with the opinion of the Committee.(b) If the measures envisaged are not in accordance with the opinion of the Committee, or if no opinion is delivered, the Commission shall, without delay, submit to the Council a proposal relating to the measures to be taken. The Council shall act by a qualified majority.If, within three months of the submission of the proposal to the Council, the Council has not acted, the proposed measures shall be adopted by the Commission.Article 9 1. The Commission shall, no later than 31 December 1998, submit a report to the Council on the implementation of roadworthiness testing of private cars, accompanied by any proposal deemed necessary, with particular reference to the frequency and content of tests.2. No later than three years after the introduction of regular testing of speed limitation devices, the Commission shall examine whether, on the basis of the experience gained, the tests laid down are sufficient to detect defective or manipulated speed limitation devices or whether the rules need to be amended.Article 10 The Directives listed in Annex III, Part A are hereby repealed as from the date indicated in Article 11, without prejudice to the obligations of the Member States concerning the deadlines for transposition and implementation set out in Annex III, Part B.References to the repealed Directives shall be construed as reference to this Directive and should be read in accordance with the correlation tables set out in Annex IV.Article 11 1. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive no later than 9 March 1998. They shall forthwith inform the Commission thereof.When Member States adopt these provisions, they shall contain a reference to this Directive or be accompanied by such reference at the time of their official publication. The methods of making such reference shall be laid down by Member States.2. Member States shall communicate to the Commission the texts of the provisions of national law which they adopt in the field governed by this Directive.3. Member States shall adopt the measures necessary to implement the system of tests laid down in this Directive. The measures adopted must be effective, proportionate and dissuasive.Article 12 This Directive shall enter into force on the 20th day following that of its publication in the Official Journal of the European Communities.Article 13 This Directive is addressed to the Member States.Done at Brussels, 20 December 1996.For the CouncilThe PresidentS. BARRETT(1) OJ No C 193, 4. 7. 1996, p. 5 and 31.(2) OJ No C 39, 12. 2. 1996, p. 24.(3) European Parliament opinion of 29 February 1996 (OJ No C 78, 18. 3. 1996, p. 27), Council common position of 18 June 1996 (OJ No C 248, 26. 8. 1996, p. 49) and European Parliament Decision of 24 October 1996 (OJ No C 347, 18. 11. 1996).(4) OJ No L 47, 18. 2. 1977, p. 47. Directive as last amended by Commission Directive 94/23/EC (OJ No L 147, 14. 6. 1994, p. 6).(5) Council Directive 71/320/EEC of 26 July 1971 on the approximation of the laws of the Member States relating to the braking devices of certain categories of motor vehicles and their trailers (OJ No L 202, 6. 9. 1971, p. 37). Directive as last amended by Directive 91/422/EEC (OJ No L 233, 22. 8. 1991, p. 21).(6) Council Directive 92/6/EEC of 10 February 1992 on the installation and use of speed limitation devices for certain categories of motor vehicles in the Community (OJ No L 57, 2. 3. 1992, p. 27).ANNEX I CATEGORIES OF VEHICLES SUBJECT TO ROADWORTHINESS TESTS AND FREQUENCY OF THE TESTS >TABLE>ANNEX II ITEMS TO BE COMPULSORILY TESTED The test must cover at least the items listed below, provided that these are related to the obligatory equipment of the vehicle being tested in the Member State concerned.The tests covered by this Annex may be carried out visually without disassembly of vehicle parts.Where the vehicle is found to be defective with regard to the test items below, the competent authorities in the Member States must adopt a procedure for setting the conditions under which the vehicle may be used before passing another roadworthiness test.>TABLE>>TABLE>VEHICLES IN CATEGORIES 1, 2, 3, 4, 5 AND 68.2. Exhaust emissions8.2.1. Motor vehicles equipped with positive-ignition (petrol) engines(a) Where the exhaust emissions are not controlled by an advanced emission control system such as a three-way catalytic converter which is lambda-probe controlled:1. Visual inspection of the exhaust system in order to check that there are no leakages.2. If appropriate, visual inspection of the emission control system in order to check that the required equipment has been fitted.After a reasonable period of engine conditioning (taking account of the vehicle manufacturer's recommendations) the carbon monoxide (CO) content of the exhaust gases is measured when the engine is idling (no load).The maximum permissible CO content in the exhaust gases is that stated by the vehicle manufacturer. Where this information is not available or where Member States' competent authorities decide not to use it as a reference value, the CO content must not exceed the following:- for vehicles registered or put into service for the first time between the date from which Member States required the vehicles to comply with Directive 70/220/EEC (1) and 1 October 1986: CO - 4,5 % vol,- for vehicles registered or put into service for the first time after 1 October 1986: CO - 3,5 % vol.(b) Where the exhaust emissions are controlled by an advanced emission control system such as a three-way catalytic converter which is lambda-probe controlled:1. Visual inspection of the exhaust system in order to check that there are no leakages and that all parts are complete.2. Visual inspection of the emission control system in order to check that the required equipment has been fitted.3. Determination of the efficiency of the vehicle's emission control system by measuring the lambda value and the CO content of the exhaust gases in accordance with section 4 or with the procedures proposed by the manufacturers and approved at the time of type-approval. For each of the tests the engine is conditioned in accordance with the vehicle manufacturer's recommendations.4. Exhaust pipe emissions - limit values- Measurement at engine idling speed:The maximum permissible CO content in the exhaust gases is that stated by the vehicle manufacturer. Where this information is not available, the maximum CO content must not exceed 0,5 % vol.- Measurement at high idle speed, engine speed to be at least 2 000 min-1:CO content: maximum 0,3 % volLambda: 1 ± 0,03 in accordance with the manufacturer's specifications.8.2.2. Motor vehicles equipped with compression ignition (diesel) enginesMeasurement of exhaust gas opacity with free acceleration (no load from idling up to cut-off speed). The level of concentration must not exceed the level recorded on the plate pursuant to Directive 72/306/EEC (2). Where this information is not available or where Member States' competent authorities decide not to use it as a reference, the limit values of the coefficient of absorption are as follows:Maximum coefficient of absorption for:- naturally aspirated diesel engines = 2,5 m-1,- turbo-charged diesel engines = 3,0 m-1or equivalent values where use is made of equipment of a type different from that used for EC type-approval.Vehicles registered or put into service for the first time before 1 January 1980 are exempted from these requirements.8.2.3. Test equipmentVehicle emissions are tested using equipment designed to establish accurately whether the limit values prescribed or indicated by the manufacturer have been complied with.8.2.4. Where, during EC type-approval, a type of vehicle is found not to have satisfied the limit values laid down by this Directive, the Member States may lay down higher limit values for that type of vehicle on the basis of proof supplied by the manufacturer. They must forthwith inform the Commission thereof and it in turn must inform the other Member States.>TABLE>(1) Council Directive 70/220/EEC of 20 March 1970 on the approximation of the laws of the Member States relating to measures to be taken against air pollution by emissions from motor vehicles (OJ No L 76, 9. 3. 1970, p. 1) and corrigendum (OJ No L 81, 11. 4. 1970, p. 15), as last amended by European Parliament and Council Directive 94/12/EC (OJ No L 100, 19. 4. 1994, p. 42).(2) Council Directive 72/306/EEC of 2 August 1972 on the approximation of the laws of the Member States relating to the measures to be taken against the emission of pollutants from diesel engines for use in vehicles (OJ No L 190, 20. 8. 1972, p. 1), Directive as last amended by Commission Directive 89/491/EEC (OJ No L 238, 15. 8. 1989, p. 43).ANNEX III PART A Repealed Directives (referred to in Article 10) Council Directive 77/143/EEC of 29 December 1976 on the approximation of the laws of the Member states relating to roadworthiness tests for motor vehicles and their trailers and the Directives amending that Directive:- Council Directive 88/449/EEC,- Council Directive 91/225/EEC,- Council Directive 91/328/EEC,- Council Directive 92/54/EEC,- Council Directive 92/55/EEC,- Commission Directive 94/23/EC.PART B >TABLE>ANNEX IV >TABLE>>TABLE>>TABLE>